          Case 1:21-cv-00179-AWI-BAM Document 52 Filed 06/17/21 Page 1 of 3
                                                                    PRO HAC VICE APPLICATION, ECF
                                                                    REGISTRATION AND CONSENT TO
 UNITED STATES DISTRICT COURT                                        ELECTRONIC SERVICE, ORDER
EASTERN DISTRICT OF CALIFORNIA



  TAYLOR ANDERS, HENNESSY EVANS,
  ABBIGAYLE ROBERTS, MEGAN
  WALATTIS, and TARA WEIR, individually
  and on behalf of all of those similarly           Case No. 1:21-cv-00179-AWI-BAM
  situated,

                                   Plaintiff(s),

  v.

  CALIFORNIA STATE UNIVERSITY,
  FRESNO, TERRENCE TUMEYA, In his
  official capacity as Director of Athletics at
  California State University, Fresno;
  JOSEPH CASTRO, in his official capacity
  as former President of California State
  University, Fresno and DR. SAUL
  JIMENEZ-SANDOVAL, in his official
  capacity as Interim President of California
  State University, Fresno,

                                  Defendant(s).

          I, Benjamin J. Hogan, attorney for the Plaintiffs, hereby, petition for admission to Practice

 Pro Hac Vice under the provisions of Local Rule 180(b)(2). I understand and consent to ECF

 Registration and Electronic Service as detailed below and I have submitted payment in the

 amount of $225.00 to the Clerk, U.S. District Court.

          In support of this petition, I state under penalty of perjury that:

          My business address is:

 Firm Name:               __Bailey & Glasser, LLP_____________________

 Address:                  6 Canyon Road, Suite 200

 City:                     Morgantown

 State:                    West Virginia ZIP Code: 25608

 Voice Phone:             (304) 345-6555

 FAX Phone:               (304) 594-9709

 Internet E-mail:         bhogan@baileyglasser.com
         Case 1:21-cv-00179-AWI-BAM Document 52 Filed 06/17/21 Page 2 of 3
Additional E-mail:       _________________________________________________________

I reside in City:        Morgantown State: West Virginia


          I was admitted to practice in the Supreme Court of Appeals of West Virginia

on September 21, 2016. I am presently in good standing and eligible to practice in said court.

A certificate of good standing from the court in my state of primary practice is attached to this

application. I am not currently suspended or disbarred in any other court.


          I have  / have not  concurrently or within the year preceding this application made

a pro hac vice application to this court. (If you have made a pro hac vice application to this

court within the last year, list the name and case number of each matter in which an

application was made, the date of application and whether granted or denied.)

___________________________________________________________________________

___________________________________________________________________________

                                                                                                    .

          I hereby designate the following member of the Bar of this Court who is registered for

ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court's ECF

system:

Name:            Michael A. Caddell, Esq. (SBN 249469

Firm Name:       Caddell & Chapman

Address:         Caddell & Chapman

                 628 East 9th Street

City:            Houston

State:           TX ZIP Code: 77007-1722

Voice Phone: (713) 751-0400

FAX Phone:          (713)_751-0906

E-mail:          mac@caddellchampman.com



Dated: June 14, 2021            Petitioner: _____________________________________
         Case 1:21-cv-00179-AWI-BAM Document 52 Filed 06/17/21 Page 3 of 3


                                             ORDER

         Certificate of good standing is not attached to the final document approved by the Court

but attached to the filing submitted by counsel on June 15, 2021.


IT IS SO ORDERED.


Dated:     June 17, 2021                          /s/ Barbara   A. McAuliffe
